Judgment, Supreme Court, New York County (Budd G. Goodman, J., on dismissal motion; Michael A. Corriero, J., at jury trial and sentence), rendered May 1, 2002, convicting defendant of auto stripping in the second degree, petit larceny and criminal possession of stolen property in the fifth degree, and sentencing him, as a second felony offender, to an aggregate term of IV2 to 3 years, and order, same court (Michael A. Corriero, J.), entered on or about August 30, 2002, which denied defendant’s CEL 440.10 motion to vacate the judgment, unanimously affirmed.
Based on its review of the prosecutor’s affirmations and the grand jury minutes, the dismissal motion court properly concluded that the grand jury’s reconsideration of its “no true bill” was truly sua sponte within the meaning of People v Montanez (90 NY2d 690 [1997]). Defendant did not raise a factual issue requiring an evidentiary hearing. Concur — Mazzarelli, J.E, Ellerin, Nardelli, Gonzalez and Catterson, JJ.